Citation Nr: 1130207	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability as secondary to service-connected lumbar post laminectomy syndrome with lumbar degenerative disease as well as recurring fibroma of the left foot.

2.  Entitlement to service connection for a left knee disability as secondary to service-connected lumbar post laminectomy syndrome with lumbar degenerative disease as well as recurring fibroma of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the Veteran testified at a Travel Board hearing.  In October 2009, the Board remanded the issues listed on the front page of this decision.  

The issue of whether there was clear and unmistakable error in a March 15, 1978 rating decision (which the representative inadvertently stated was dated September 15, 1978), which denied service connection for a nervous disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the Board's October 2009 remand, in pertinent part, the Board noted that the Veteran had been examined.  The VA opinions obtained pertained only to whether the knee disabilities were related to the left foot disability and did not address the matter of aggravation.  The Board indicated that although there was a private opinion, that examiner did not provide rationale.  Thus, the Board concluded that the Veteran should be afforded a new VA examination with a medical opinion regarding any etiological connection between the claimed knee disabilities and the service-connected foot and back disabilities, to include a complete rationale for the medical opinion.  

The requested VA examination was conducted in April 2010.  The examiner provided an opinion that it was less likely as not that the Veteran's bilateral early osteoarthritis in the knees was caused by or the result of service-connected lumbar post laminectomy syndrome with lumbar degenerative disease and/or recurring fibroma of the left foot.  The examiner explained that the diagnosis of early osteoarthritis with decreased joint space and some calcification of the menisci was suggestive of pseudogout or chondrocalcinosis, etiologically usually on a degenerative basis.  With regard to aggravation, the examiner provided an opinion that it was less likely as not that there was aggravation, but no rationale was provided, as noted by the Veteran's representative in the July 2011 informal hearing presentation.  

The representative also pointed out that the Veteran has an altered gait due to his foot and back disabilities and cited to internet treatise articles for support of the premise that this altered gait resulted in aggravation.  Since the examiner failed to provide the rationale for the conclusion that there was no aggravation, a medical addendum should be obtained from that examiner, or if unavailable, from another VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

In addition, if the Veteran's representative wishes to submit the internet treatise articles in support of the claim, he may do so.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative are invited to submit an actual copy of the internet treatise articles (as opposed to a link) to which the representative made reference in the July 2011 informal hearing presentation.  

2.  Obtain an addendum opinion from the examiner who conducted the April 2010 VA knee examination.  If this examiner is unavailable, another VA examiner should provide the requested opinion.  

The examiner should address the matter of whether the Veteran has an altered gait due to his foot and back disabilities which either (a) caused or (b) aggravated his osteoarthritis of the knees.  

If the examiner determines that an additional examination of the Veteran is necessary in order to provide the requested opinion, then the Veteran should be scheduled for an appropriate examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2020 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

